Citation Nr: 1818309	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-28 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include an anxiety disorder, depression, and PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to September 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a Board hearing before the undersigned in October 2017.  
The Board has recharacterized the claim for service connection for PTSD to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran's VA treatment records indicate diagnoses of PTSD, depression and an anxiety disorder.  The Veteran underwent a VA examination in July 2014.  The examiner concluded that the Veteran did not meet the full DSM-5 diagnostic criteria for PTSD at that time, but did provide a diagnosis of anxiety disorder, unspecified, under the DSM-5.  The examiner did not, however, give any opinion regarding the validity of the other psychiatric diagnoses in the other treatment records in the claims file, nor did the examiner opine as to whether any diagnosed psychiatric disorder was related to military service.  A VA addendum opinion was provided in January 2015 with respect to the Veteran's anxiety disorder; the January 2015 examiner ultimately concluded that it was less likely than not that the Veteran's current anxiety disorder was caused by or represents a progression of, the symptoms reported in his service treatment records in 1973.  However, the January 2015 examiner also failed to address the Veteran's past psychiatric diagnoses of record, and stated that the Veteran's treatment notes and VA examinations link the Veteran's anxiety symptoms to the Veteran's claimed stressor of a grenade explosion in service, which appears to render the January 2015 opinion internally inconsistent.  Thus, the July 2014 examination and January 2015 addendum are inadequate and a remand is necessary in order to afford the Veteran another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
With respect to the Veteran's claimed stressors, the Veteran has stated that in September 1973, he was involved in an incident while in training at Ft. Lewis, Washington, in which another solider accidentally detonated a grenade, injuring two soldiers and blowing the Veteran backwards several meters.  In a May 2012 stressor statement, the Veteran indicated that his unit assignment at that time was the 545th Ordinance Company of the 15th Ordinance Battalion.  The RO attempted to verify the Veteran's stressor information by submitting requests for information pertaining to a training accident with a grenade in this company from September to November 1973, but no relevant records were found in response to those searches.  

However, the Board notes that the Veteran's service personnel records indicate that in 1973, the Veteran was assigned to Company A, 2d Battalion, 1st Infantry Regiment, 1st Brigade, of the 9th Infantry Division in Fort Lewis, Washington; it appears that the Veteran's service with the 545th Ordinance Company occurred later during his tour of duty in Germany.  Consequently, on remand, the RO should again contact the JSRRC and other appropriate entities to attempt to verify the Veteran's claimed in-service stressor, providing them with the relevant information regarding the Veteran's unit assignment in 1973.

Accordingly, the case is REMANDED for the following action:

1.  Request that the U.S. Army and Joint Services Records Research Center (JSRRC), or other official source, attempt to verify the Veteran's alleged PTSD stressor of experiencing a grenade explosion during a training exercise in Fort Lewis, Washington.  JSRRC should also be asked to provide the histories of the Veteran's unit(s) during the time he served in Fort Lewis, Washington.  Records reflect the Veteran was with Company A, 2d Battalion, 1st Infantry Regiment, 1st Brigade, of the 9th Infantry Division in Fort Lewis, Washington.  If more detailed information is needed for this research, the Veteran should be given an opportunity to provide it.

2.  Schedule the Veteran for a VA examination by a psychiatrist or a psychologist, who has not previously examined the Veteran.  

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder.  The examiner must clearly identify each psychiatric disorder found at any time during the course of the appeal (to include major depressive disorder, anxiety, and PTSD).

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis, the examiner must explain why the diagnoses of PTSD, or any other psychiatric diagnoses (such as depression and anxiety), reflected in the record during the course of the appeal, are not valid diagnoses.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder either commenced during or is otherwise etiologically related to the Veteran's period of service.  The examiner must address the Veteran's reported symptoms of black out spells, nervousness, and dizzy spells documented in the service treatment records.  

If the examiner attributes any current acquired psychiatric disability to factors other than the Veteran's military service, the examiner must explain why the disability is more likely due to these factors rather than the Veteran's military service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.

All opinions must be accompanied by a clear rationale.  

3.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


